 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KELLY MARIE BARNES,                                 No. 2:18-CV-0611-DMC
12                         Plaintiff,
13               v.                                       MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                           Defendant.
16

17

18                    Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (ECF Nos. 9 and 11), this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the court are the parties’ briefs on the merits (ECF Nos. 20 and

23   24).1

24   ///

25   ///

26   ///

27           1
                    Defendant’s opening brief is styled as a motion for voluntary remand and
     opposition to plaintiff’s brief. According to defendant, the parties were unable to agree on terms
28   of a voluntary remand by stipulation.
                                                        1
 1                  The court reviews the Commissioner’s final decision to determine whether it is:

 2   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

 3   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

 4   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

 5   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support

 6   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 7   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 8   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 9   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

10   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

11   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

12   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

13   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

14   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

15   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

16   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

17   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

18   Cir. 1988).

19                  For the reasons discussed below, the matter will be remanded for further

20   proceedings.
21

22                           I. THE DISABILITY EVALUATION PROCESS

23                  To achieve uniformity of decisions, the Commissioner employs a five-step

24   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R.

25   §§ 404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

26                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
27                                  not disabled and the claim is denied;
28   ///
                                                         2
 1                  Step 2         If the claimant is not engaged in substantial gainful activity,
                                   determination whether the claimant has a severe
 2                                 impairment; if not, the claimant is presumed not disabled
                                   and the claim is denied;
 3
                    Step 3         If the claimant has one or more severe impairments,
 4                                 determination whether any such severe impairment meets
                                   or medically equals an impairment listed in the regulations;
 5                                 if the claimant has such an impairment, the claimant is
                                   presumed disabled and the claim is granted;
 6
                    Step 4         If the claimant’s impairment is not listed in the regulations,
 7                                 determination whether the impairment prevents the
                                   claimant from performing past work in light of the
 8                                 claimant’s residual functional capacity; if not, the claimant
                                   is presumed not disabled and the claim is denied;
 9
                    Step 5         If the impairment prevents the claimant from performing
10                                 past work, determination whether, in light of the claimant’s
                                   residual functional capacity, the claimant can engage in
11                                 other types of substantial gainful work that exist in the
                                   national economy; if so, the claimant is not disabled and
12                                 the claim is denied.

13                  See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).

14                  To qualify for benefits, the claimant must establish the inability to engage in

15   substantial gainful activity due to a medically determinable physical or mental impairment which

16   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

17   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

18   impairment of such severity the claimant is unable to engage in previous work and cannot,

19   considering the claimant’s age, education, and work experience, engage in any other kind of

20   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

21   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

22   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

23                  The claimant establishes a prima facie case by showing that a physical or mental

24   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

25   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

26   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

27   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

28   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock
                                                       3
 1   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

 2

 3                              II. THE COMMISSIONER’S FINDINGS

 4                  Plaintiff applied for social security benefits on June 4, 2014. See CAR 17.2 In the

 5   application, plaintiff claims disability began on January 1, 2008. See id. Plaintiff’s claim was

 6   initially denied. Following denial of reconsideration, plaintiff requested an administrative

 7   hearing, which was held on March 8, 2017, before Administrative Law Judge (ALJ) Peter F.

 8   Belli. In an April 19, 2017, decision, the ALJ concluded plaintiff is not disabled based on the

 9   following relevant findings:

10                  1.     The claimant has the following severe impairment(s): insomnia,
                           incontinence, depression, bipolar disorder, and anxiety disorder;
11
                    2.     The claimant does not have an impairment or combination of
12                         impairments that meets or medically equals an impairment listed in
                           the regulations;
13
                    3.     The claimant has the following residual functional capacity: the
14                         claimant can perform medium work; she can lift and carry 50
                           pounds occasionally and 20 pounds frequently; she can push and
15                         pull as much as she can lift and carry; she can sit 8 hours in an 8-
                           hour workday; she can stand and/or walk 6 hours in an 8-hour
16                         workday; she can occasionally climb ladders, ramps, or scaffolds;
                           she cannot have concentrated exposure to dust, fumes, or gases;
17                         she is able to understand, carry out, and remember simple jobs; she
                           can occasionally understand, carry out, and remember detailed but
18                         never complex instructions; she is able to interact with the general
                           public, co-workers, and supervisors; she is able to maintain
19                         attendance and work schedules; she is able to adjust to simple
                           changes in the workplace; and she is able to make simple
20                         workplace judgments;
21                  4.     Considering the claimant’s age, education, work experience,
                           residual functional capacity, and vocational expert testimony, the
22                         claimant is capable of performing her past relevant work and of
                           making an adjustment to other jobs that exist in significant
23                         numbers in the national economy.
24                  See id. at 19-29.
25   After the Appeals Council declined review on February 23, 2018, this appeal followed.

26   ///
27
            2
                  Citations are the to the Certified Administrative Record (CAR) lodged on
28   November 6, 2018 (ECF No. 16).
                                                      4
 1                                           III. DISCUSSION

 2                  In her opening brief, plaintiff argues the ALJ erred throughout the sequential

 3   evaluation process and requests the court remand for calculation and payment of benefits, not

 4   further disability determination proceedings. In response, defendant concedes error and agrees a

 5   remand is appropriate. Specifically, defendant “agrees that the ALJ did not adequately evaluate

 6   evidence relating to Plaintiff’s urinary incontinence,” such as plaintiff’s subjective statements and

 7   the medical evidence. Defendant, however, opposes a remand for calculation and payment of

 8   benefits. Rather, defendant contends the matter should be remanded for further proceedings to

 9   determine whether plaintiff is disabled.

10                  The parties agree the ALJ’s analysis is flawed and that a remand is necessary. The

11   dispute centers on the nature of that remand – defendant seeks a remand for further proceedings

12   limited to the issue of plaintiff’s urinary incontinence and contends all other issues are rendered

13   moot; plaintiff seeks a remand for payment of benefits without any further proceedings to

14   determine disability.

15                  At the outset, the court notes that defendant’s position is somewhat inconsistent.

16   Defendant encourages this court to conclude the claims raised by plaintiff other than those

17   relating to urinary incontinence are rendered moot by a limited remand. Presumably, defendant is

18   keen to avoid an adverse decision from this court on errors defendant does not concede. Though

19   defendant would have the court declare issues mooted by a remand, defendant also seeks a

20   remand limited to a single impairment. These positions are incompatible because a remand
21   limited to the urinary incontinence issue would not necessarily render all of plaintiff’s other

22   claims related to the current decision moot. Therefore, to the extent the court concludes such a

23   remand is appropriate, the remand will not be limited.

24                  The remaining issue for this court is whether the case should be remanded for

25   further disability determination proceedings or for calculation and payment of benefits. Plaintiff

26   contends:
27                          42 U.S.C. § 405(g), sentence four, gives this Court the discretion to
                    direct a finding of disability and remand solely for calculation and
28                  payment of benefits. Most often, the analysis over how to remand centers
                                                         5
 1                  around the “credit as true” rule. Under the “credit as true rule” remand
                    solely for calculation of benefits is appropriate when (1) the record has
 2                  been fully developed and further administrative proceedings would serve
                    no useful purpose; (2) the ALJ has failed to provide legally sufficient
 3                  reasons for rejecting evidence, whether claimant testimony or medical
                    opinion; and (3) if the improperly discredited evidence were credited as
 4                  true, the ALJ would be required to find the claimant disabled on remand.
                    Garrison v. Colvin, 759 F. 3d 995, 1020 (9th Cir. 2014).
 5
     According to defendant:
 6
                             . . .Circuit law allows a court to credit certain evidence as “true”
 7                  and award benefits under very limited circumstances. Leon v. Berryhill,
                    880 F.3d 1041, 1044 (9th Cir. 2017), as amended (Jan. 25, 2018) (“An
 8                  automatic award of benefits in a disability benefits case is a rare and
                    prophylactic exception to the well-established ordinary remand rule.”)
 9                  (emphasis added); Treichler, 775 F.3d at 1099 (remand for further
                    proceedings is “the proper course, except in rare circumstances” in Social
10                  Security cases). Specifically, a court may credit certain evidence as “true”
                    and award benefits if: (1) an ALJ failed to provide legally sufficient
11                  reasons for rejecting evidence; (2) there are no outstanding issues on
                    which further proceedings in the administrative court would be useful; and
12                  (3) it is clear from the record that the ALJ would be required to find the
                    claimant disabled were such evidence credited. Burrell v. Colvin, 775
13                  F.3d 1133, 1141 (9th Cir. 2014); Leon, 880 F.3d at 1044–45; Treichler,
                    775 F.3d at 1103–04. A claimant, however, “is not entitled to benefits
14                  under the statute unless [she] is, in fact, disabled, no matter how
                    egregious the ALJ’s errors may be.” Strauss v. Comm’r, 635 F.3d 1135,
15                  1138 (9th Cir. 2011) (emphasis added); Brown-Hunter v. Colvin, 806 F.3d
                    487, 495 (9th Cir. 2015) (“The touchstone for an award of benefits is the
16                  existence of a disability, not the agency’s legal error.”) (emphasis added).
                    As such, courts must remand for further proceedings if “an evaluation of
17                  the record as a whole creates serious doubt that a claimant is, in fact,
                    disabled.” Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014); Burrell,
18                  775 F.3d at 1141 (there is no need to evaluate whether “the three
                    preliminary requirements” of the rule are met if the record contains
19                  “serious doubt” that the claimant is disabled).

20
                    The court does not find a remand for an award of benefits is warranted because
21
     there remain issues to be developed. In particular, and as the parties agree, issues regarding
22
     plaintiff’s urinary incontinence have not been adequately resolved. For this reason, the court will
23
     remand this matter for further proceedings.
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                       6
 1

 2                                          IV. CONCLUSION

 3                  For the foregoing reasons, this matter will be remanded under sentence four of 42

 4   U.S.C. § 405(g) for further development of the record and/or further findings.

 5                  Accordingly, IT IS HEREBY ORDERED that:

 6                  1.      Plaintiff’s motion for summary judgment (ECF No. 20) is granted in part

 7   and denied in part;

 8                  2.      Defendant’s motion for remand (ECF No. 24) is granted in part and denied

 9   in part;

10                  3.      The Commissioner’s final decision is reversed and this matter is remanded

11   for further proceedings consistent with this order; and

12                  4.      The Clerk of the Court is directed to enter judgment and close this file.

13

14

15   Dated: August 7, 2019
                                                           ____________________________________
16
                                                           DENNIS M. COTA
17                                                         UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       7
